                                                                                                      FILED
                         IN THE UNITED STATES DISTRICT COURT                                      FEB·2 0 2020
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                                                                            PETER.A MQOR
                                  SOUTHERN DIVISION                                        sv°s 0/STR(d?l' a1TE. JB,, CL!,:RI(
                                                                                             -       ,~r;:!JMt, ~
                                                                                                               -DEPCU(
                                                 )
-IN REAPPLICATION OF THE                         )
UNITED STATES OF AMERICA:FoR                     )
AN ORDER AUTHORIZING THE                         )
lNSTALLATION AND USE OFPEN                       )
REGISTERS AND TRAP AND ·TRACE .                  ).
DEVICES FOR THE CELLULAR                         )
TELEP.BONE ASSIGNED CALL                         )
______________)
NUMBER (910) 549~0383
                                                 ),
                                                                Filed Under Seal



                                            APPLICATION

            The United States of America, moving_ by and through F. Murphy Averitt, Ill, its

undersigned counsel, respectfully submits under seal this ex parte application for an order

pursuant to 18 U.S.C §§ 3122 and 3123, authorizing the. in~tallation and use cif pen registers arid

trap and trace devi~es ("pen.;trap ,devices") ·to record, decode; and/or capture dialing, routing,

addressing, and signaling irtfortnatiort associated with each corttrnunication to or from the cell

phone; number described in Attachment A.. :In support _of this application, . the United. States

asserts.:

            1.    This is an application, made under 18 U.S.C. § 3122(a)(l), for an order under 18

U.S.C. § 3123 authorizing the 1nstailation and use of pen registers and tn1p and trace devices .

            2.    Such an application 'lrtust i,rtclude tbree elements: (1) "the identity of the attorney

for the Govemµicnt or the State law enforcement or investigative officer making the

application;" (2) "the identity of the law enforcement agency conducting the investigation;" and

(3) "a certification by the applicant that the information likely to be obtained is relevant to fill

ongoing criminal investigation being conducted by that agency." 18 U.S.C. § 3122(b}.




            Case 7:20-mj-01036-RJ Document 1 Filed 02/20/20 Page 1 of 9
               3.      The undersigned applicant is an "attorney for the government" as defined irt .Rule'
.,'
n      l{b)(l) of the Federal Rules of Criminal Procedure.

i
,.
/j



I!
               4.      The fa.w enforcement agency conducting the investigation is the Federal Buteau

,!     of Investigation (''FBr').

               5.      The applicant hereby certifies that the infonnation likely to be obtained by the

       requested pert-ttap devices is relevant to an ·ongoing crimtnal investigation being conducted by

       th~ FBI,

               6.      This Court is   a ''court of competent jurisdiction''    under 18 U.S.C. §<H22fo)(2)

       because it "has jurisdiction over the offense being investigated." 18 U.S.C. § 3127(2)(A)(i);

                                        .ADDITIONAL INFORMA1'ION

               7.      Other tl~an th~ three elements described above, federal law does not require that

       an application for an order authorizing the inst_allation and use. of pen registers and trap and trace.

       devices specify any facts. the following additional information is provided to demonstrate that

      · the order requested falls within this. Court's· authority to _authorize the installation and use of a

       pen register or trap and trace device·urtder 18 U.S.C. § 3123.{a)(l ).

               8,      A ''pe,11 register" is "a device or process which records or decocJes dialing, routing,.

       addressing, or signaling irifonnatiort transmitted by an instrument or facility from which a wire

       or electronic communication is transmitted." 18 U.S.C. § 3127(3). A "trap and trace device'' is

       "a device w process. which ·c~ptures the incoming_ electronic or other impulses which identify the

       originating number or other dialing, routing, addressing, and signaling information reasonably
                                '
       likely to identify the source of~ wire or electronic communication." 18 U,S'.C. § 3127(4).




                                                          2


               Case 7:20-mj-01036-RJ Document 1 Filed 02/20/20 Page 2 of 9
         9.     In the traditional telephone context, pen registers captured the destination phone

numbers of outgoing calls1 while trap and trace devices captured the phone numbers of incoming
                     \

calls.   Similar principles apply to other kinds of wire and electronic communications, as

described below.

         10.    The Internet is a global network of computers and other devices. Devices directly

connected to the Inteniet are identified by a unique number called an Internet Protocol, or "IP"

address. This number is used to route information between devices. Generally, when one device

requests information from a second device, the requesting device specifies its own IP address so

that the responding device knows where to send its response. An IP address is analogous to a

telephone number an:d cart be recorded by pen,.trap devices, and it indicates the online identity of

the communicating device without revealing the commllnication's content

         11.   A network -is two or more computers or other devices connected to each other that

can exchai1ge information with each other via some transmission method, such as by wires,

cables, or radio waves: The equipment that connects a computer or other device to the network

is commonly referred to as a network adapter. Most network adapters have a Media Access

Control ("MAC"} address assigned by the manufacturer of ~he adapter that is .designed to be a

unique identifying number;. An adapter's unique MAC address allows for proper routing of

communications on a local area network and may be used                for   other purposes, such as

authentication of customers by some network service providers. Unlike a device's IP adqress

that often changes each time a device connects to the Inten1et, .a MAC address is fix!;id at the time

of manufacture of the -adapter.- Because the address does not change and is intended to be

unique, a MAC address cah allow law enforcement to identify whether communications sent or

received at different times. are associated with the same adal?ter.




                                                  3


         Case 7:20-mj-01036-RJ Document 1 Filed 02/20/20 Page 3 of 9
        12.      On the Internet, data transferred between devices is not sent as a continuous

stream, but rather it is split into discrete packets. Generally, a single communication is sent as a

series of packets. Whei1 the packets reach their destination, the receiving device reassembles

them into the complete communication. Each packet has two parts: a header with rot1ting and

control infom1ation, and a payload; which- generally contains user data. The header contains

non-content infom1ation such .as the packet's source and destination. IP ~ddresses and the

packet's size.

        13.      In addition, different Internet applications are associated with different ''port

numbers," or numeric identifiers. The .port number is transmitted along with -any c:omrnunication

using tha:t application.    For example, port 80 typically is associated with communications

involving the World Wide Web.

        14.      A cellular telephone, or cell phone, is a mobile. device that transmits a:nd receives

wire and electronic communications. Individuals using cell phones contract with cellular service

providers, who maintain antenna towers covering ,specific geographic atea:s. In order to trruisrnit

or teceive calls .and data, a cell phone must send a radio signal to. an antenna tower that, in ttirtl,

is connected to a c<;lH:ular service provider's network.

        15.      hi addition to   a: unique telephone number, each cell phone has Orte. or more unique
identifiers embedded inside it.        Depending upon the cellular network and the device, the

embedded unique identifiers for a cell phone- could take several different fom1s, including an

Electronic Seria:l Nmnber ("ESN"); a Mobile Electronic Identity Number ("MEIN"), a Mobile

Identification Number ("MIN"), a Subscriber Identity Modu:ie (''SIMI'), an International Mob.ile.

Subscriber Identifier ("IMSI"), a. Mobtle Subscriber I1,1t,egrated Sezyjces Digital N~twork

Number ("MSISDN"), or an International Mobile Station Equipment Identity ("IMEi"). When.a




                                                    4

       Case 7:20-mj-01036-RJ Document 1 Filed 02/20/20 Page 4 of 9
cell phone connects to a cellular antenna or tower, it reveals its embedded unique identifiers to

the cellular antenna or tower, and the cellular antenna or tower records those identifiers as a

matter of course. The unique identifiers-as transmitted from a cell phone to a cellular antenna

or tower-are like the telephone number of an incoming calf. They can be recorded by pen-trap

devices and indicate the identity of the cell phone device making the comnmnication without

revealing the communication's content.

        16.    In addition, a list of incoming and outgoing telephone numbers is generated when

a cell phone is used to make or .receive calls, or to send ol' :receive text messages (which :may

include photographs, vid~os, and other data). These telephone nutnbers can be recorded by pen,-

trap devices and then used to identify the parties to a communication without revealing the

communication's. contents.

       17.     A cell phone can also be used to 'exchange text messages with email accounts.

The email addresses associated with those text messages can be recorded by pert-'trap devices and

then used to identify parties to a communication without revealing the communication's

contents.

       18.    Celh1lar phones can connect to the Internet via the cellular network. When

connecting through the cellular: network, Internet communications .sent and received by the

cellular phone each contain the, same unique identifier that identifies cellular voice

communications, such as an ESN, MEIN, MIN, SIM, IMSI, MSISDN, or IMEL                    Internet

communications from a cellular phone also contain the IP address associated with that cellular

phone at the time of the communication. Each of these unique· identifiers can be used to identify

parties to a communication without revealing the communication's contents.




                                               5

       Case 7:20-mj-01036-RJ Document 1 Filed 02/20/20 Page 5 of 9
                                       THE RELEVANT FACTS

       19.        The United States government, including the FBI, is investigating the trafficking

ofnatcotics. The investigation concerns possible violations by known and unknown in.dividuals

of; inter alia, Title 21, United States Code, Sections 841 and 846.

       20.        The conduct being investigated involves use. of the cell phone number described

in Attachment A        in   committing the. ahove"'listed offenses.   To further the· fovestigation,

investigators need to obtain the dialing, routing, addressing; and sJgnaling infmmation associated

with communications sent to or from the cell phone num:bet.

      ·.21.       The pen-trap devices s011ght by this application will record, decode, and/or

:capture dialing, routing, addressing, and signaling information associated. with each

communication to or from the cell phone number described in Attachment A, including the d~1te,

time, and duration of the communication, and. the following, without geographic limit:

              • IP addresses associated with the cell phone device or devices used .to send or

                  receive electronic cowmunications.

              •   Any unique identifiers associated 'with the. cell phone device or devices used to.

                  make and receive .calls with the cell phone number described in Attachment A, or

                  to send or receive other electronic communications, ·including the ESN, MEIN,
                                                                                                       )
                  IMSI, IMEI, SIM, MSISDN, or. MIN

              •   IP addresses of any websites or other servers to which the cell phone device or

                  devices conne.cted

              •   Source and.destination telephone nµmbers and email addr:esses




                                                    6


       Case 7:20-mj-01036-RJ Document 1 Filed 02/20/20 Page 6 of 9
                                   GOVERNMENT REQUESTS

        22.'   For the reasons stated above, the United States requests that the Court enter an

Order authorizing the installation and t1se of pen-trap devices to tecotd, decode, and/or ·capture

the dialing, routing, addressing, and signaling information described above for each
                                                                                      '         '


communicati_on to or froin the cell phone number ·described in Attachment A, to include the date,

time, and duration of the communication, without geographic limit. The United States does not

request and does not seek to obtain the contents of any communications, as defined in 18 U.S.C.

§ 2510(8).

       23.     The United States further requests that the Court authorize the foregoing;

installation and use for a period of sixty days from the date of the Court's Order, pursuant to 18

U.S.C. § 3123(c)(l).

       24.     The United States further requests, pursuant to 18 U .S.C. §§ 3 l23(b)(2) and

3124(a)-(b), that the Court order Verizon Wireless ("Verizon") and any other person or. entity

providing wire or. electronic commm1ication service in the United States Whose assistance may

facilitate execution of this Order to furnish, upon service of the- Order, information, facilities, and

technical assistance necessary to install the pen-trap devices, including installation and operation

of the pen-trap devices unobtrusively and with minimum disruption of norm.al service. Any

entity providing such assistance shall be reasonably compensated by the Drug Enforcement

Administration, pursuant to 18 U.S.C. § 3124(c), for reasonable expenses incurred in pr0viding

facilities and assistance in furtherance of this Order.

       25.     The United States further requests that the Court order Verizon and any other

person or entity whose assistance may facilitate execution of this Order to notify the applicant

and the FBI of any changes relating to the .cell phone number descri~ed in Attachment A, and to




                                                   7


       Case 7:20-mj-01036-RJ Document 1 Filed 02/20/20 Page 7 of 9
 provide prior notice to the applicant and the FBI before terminating or changing service to the

 cell phone number.

        26.      The United States further requests that the. Court order that the      FBI and the·
· applicant have access to the information collected by the. pen-trap devices as soon as practicable,

 twenty-four hours per day~ or at such other times as may be acceptable to them, for the duration

 of the Order.

        27.      The United States further requests, pursuant to 18 US.C. § 3123(d}(2), that the

 Court order Verizon and any other person or entity whose assistance facilitates execution ofthis

 Order, and their agents and employees, not to disclose in. any manner~ directly or indirectly,. by ·

. any action at inaction, the existence of this application and Order, the resulting pen-trap devices,

 or this :investigation, unless and until authorized by this Court, except that Verizon may disclose

 this Order to an attorney for Verizon for the purpose ofreceiving legal advice.

        28.      The United States fwther requests that this matter be sealed until otherwise

 ordered by the Court, pursuant to 18 U.S.C. §.3123(d){l).

        29.      The United States. further requests that the Clerk of the Court provide the United

 States Attorney's Office with filed copies ofthis application and Order, and provide filed copies

 of this Order to the FBI and Verizon upon request.
                       I        '




        30.      The foregoing is based on information provided to rne in my official. capacity by

 agents of the FBI.




                                                   8'

        Case 7:20-mj-01036-RJ Document 1 Filed 02/20/20 Page 8 of 9
i:
;I
')
!I
(l
d
ii
~
;j
ii
~
i    I declare uncler penalty of perjury that the foregoing is true artcl correct.


I    Executed o n ~ ofFebri.iazy, 2020.




                                               ~.~t/r
                                            .F. ~VERITT III
                                             Special Assistant U.S. Attorney
                                             300 North 3rd Street, .Suite 120
                                             Wilmington, NC 28401
                                             Ph, (919) 600'-4351
                                             E-mail: Murphy.Averitt@usdoj.gov




                                                 9

     Case 7:20-mj-01036-RJ Document 1 Filed 02/20/20 Page 9 of 9
